Appeal by employer and its insurance carrier, State Insurance Fund, from an award of compensation made by the Workmen’s Compensation Board. Claimant, employed in the office of the employer, suffered an accidental injury on her way to work. The sole question involved is whether claimant had reached the precincts of her employment so that it could be found that her accident arose out of and in the course of her employment. The board has found in claimant’s favor and there is evidence to sustain its finding. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Brewster, J., taking no part.